Citation Nr: 1211300	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-39 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the reduction from 10 percent to noncompensable for service-connected hemorrhoids, rectal fissure, was warranted.

2.  Entitlement to an effective date prior to September 25, 2006, for the assignment of a 50 percent disability rating for basilar migraine headaches.

3.  Entitlement to an increased disability rating for basilar migraine headaches.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to February 1985, from June 1991 to September 1991, and from February 1993 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2007, a statement of the case was issued in October 2007 (addressing the rating reduction issue), and a substantive appeal was received in December 2007 (addressing the rating reduction issue).

The Board observes that the Veteran's substantive appeal requested a hearing before the Board.  However, the Veteran expressly withdrew this request during documented contact with VA in February 2011.  In light of the fully favorable decision by the Board at this time, any concerns regarding the adequacy of the documented withdrawal of the hearing request or otherwise concerning the Veteran's entitlement to testify in support of her appeal at a Board hearing are rendered moot.

The Veteran's April 2007 notice of disagreement appears to include express disagreement with the rating and effective date assigned in the January 2007 RO rating decision's grant of a 50 percent disability rating for basilar migraine headaches.  The January 2007 RO rating decision assigned an effective date of September 25, 2006, for the grant of a 50 percent rating for the basilar migraine headaches, and the Veteran's April 2007 notice of disagreement contains a paragraph disputing "your decision on my migraines" with reference to her symptoms having "got worse" for "four years."  She described having experienced debilitating migraine symptoms for four prior years and objects to the RO not adequately paying her.  She also refers in the present tense to being debilitated by her migraine headaches: "I am dying a slow and painful death every day.  Pain and suffering.  Why [do] you not listen just because you don't want to pay me.  My headaches have not stopped at all."  Under the circumstances, the Board finds that this may be reasonably understood as an expression of disagreement with the level of disability rating assigned for the Veteran's migraine headache pathology.

Although the RO accepted the Veteran's April 2007 statement as a notice of disagreement with the rating reduction issue, it did not consider the April 2007 statement concerning the migraine headaches issue to be clear.  In July 2007, the RO sent a letter to the Veteran which included a request for the Veteran to "clarify whether you wish to file a claim for an earlier effective date, or wish to disagree with the evaluation assigned for this condition."  A note on the claims-file copy of this correspondence suggests that the RO dropped consideration of the matter when the Veteran did not reply to the inquiry.  However, the Board finds that the April 2007 statement was sufficiently clear in expressing disagreement with both the assigned rating for migraine headaches and its effective date.  The RO appears to have only contemplated the possibility that the Veteran sought to appeal the rating or, rather, "file a claim for an earlier effective date."  In any event, the RO did not further address any of these matters as either a new claim or pending appeals.  The Board notes that the Veteran has relocated during the course of this appeal and there have been persistent problems with her receiving correspondence from the RO.  Under the circumstances, the Board believes that the Veteran's April 2007 correspondence was sufficiently clear in expressing disagreement with the rating and effective date for the migraine headaches decision that her entitlement to a statement of the case addressing these issues is not removed by her failure to respond to the RO's July 2007 letter.

The Board interprets the Veteran's April 2007 statement as a notice of disagreement with the 50 percent disability rating for basilar migraine headaches as well as with the effective date assigned for the grant of that rating.  As a statement of the case has not been issued on these matters, remand is required per Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to an increased disability rating for basilar migraine headaches and entitlement to an effective date prior to September 25, 2006, for the assignment of a 50 percent disability rating for basilar migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In August 1998, the RO granted service connection for hemorrhoids, rectal fissure, assigning a 10 percent rating effective February 12, 1998.

2.  In January 2007, the RO reduced the disability rating from 10 percent to 0 percent effective November 1, 2006, for the Veteran's service-connected hemorrhoids, rectal fissure, after the rating had been in effect for more than 8 years.

3.  Adequate evidence sufficiently establishing improvement in the Veteran's hemorrhoids, rectal fissure, was not of record at the time of the January 2007 rating decision.


CONCLUSION OF LAW

The reduction from 10 percent to 0 percent effective November 1, 2006, for hemorrhoids, rectal fissure, was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the reduction from 10 percent to 0 percent effective November 1, 2006, for her service-connected hemorrhoids/rectal disability was improper because the medical evidence did not show any improvement in this disability.  She also contends that the November 2006 VA examination results (which formed the basis for the rating reduction) did not reflect the severity of her service-connected hemorrhoids disability.  Instead, she contends that her service-connected hemorrhoids pathology has not improved and the 10 percent rating should be restored.

As noted above, in August 1998, the RO granted service connection for hemorrhoids, assigning a 10 percent rating effective February 12, 1998.  This decision was issued to the Veteran and her service representative in August 1998.  It was not appealed and became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2).

A claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In September 2006, the Veteran filed an increased rating claim.  Following VA examination in November 2006, the RO issued a rating decision in January 2007 which reduced the disability rating to a noncompensable level effective November 1, 2006; the November 2006 RO rating decision also assigned a new 50 percent disability rating for a different disability and, in sum, resulted in no decrease of the Veteran's overall disability compensation payment benefit for any period.  The Veteran has appealed the determination to the extent that the disability rating for hemorrhoids/rectal disability was reduced.

Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.")

The Board also observes that, in implementing the rating reduction, the RO did not apply the due process provisions of 38 C.F.R. § 3.105(e) as the Veteran's overall combined disability rating remained the same.  See generally Tatum v. Shinseki, 24 Vet. App. 139 (2010) (holding that the plain meaning of 38 C.F.R. § 3.105(e) only requires notice when there is a reduction in compensation payments currently being made).  As the decision below is fully favorable to the Veteran, the Board need not further analyze this aspect of the issue.

When the evidence indicates that a condition has stabilized to the point that a particular rating has continued for a long period of time (five years or more), and an examination indicates improvement in the condition, the rating agency must review the entire record of examinations and the medical-industrial history in order to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  In arriving at a determination that there is material improvement in a physical or mental condition, the rating agency must consider whether the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  In this case, the 10 percent evaluation was in effect for more than 5 years and the provisions of 38 C.F.R. § 3.344 are applicable in this case.

When the issue is whether the RO is justified in reducing a veteran's rating, the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction is warranted.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Pursuant to § 3.344, the Board must (1) review the entire record of examinations and medical and industrial history to ascertain whether the examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) nor reduce an evaluation for a disability which is subject to periodic improvement on one examination except in cases where all the evidence clearly warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  Id. at 419.

The Court has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction also must be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

As relevant to this appeal, the RO has rated the Veteran's hemorrhoids under Diagnostic Code 7336, which is applicable to both external and internal hemorrhoids.  A noncompensable rating is assigned if the hemorrhoids are mild or moderate.  A 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

In this decision, the Board finds that the rating reduction on appeal was improper for multiple reasons.  First, the Board notes that the RO did not consider the proper application of 38 C.F.R. § 3.344(a) at any point during the adjudication or readjudication of this matter.  Additionally, there was inadequate evidence of record to meet the applicable standards required for properly reducing the Veteran's rating on appeal in this case.  The January 2007 RO rating decision to reduce the Veteran's rating appears to have improperly relied upon a single November 2006 VA fee-basis examination report, which 38 C.F.R. § 3.344 forbids as a basis for reducing a rating that has been in effect for more than five years.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The single November 2006 VA examination report was not informed by any review of the clams-file.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Furthermore, the November 2006 VA examination report did not otherwise clearly warrant a finding of material improvement and make it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  The rating reduction on appeal in this case involved no evidence or adjudicative discussion addressing the matter of finding an actual clear and maintained improvement in the severity of the disability relative to the severity at the time of the assignment and continuation of the 10 percent rating.

The Board now proceeds to a more detailed discussion of its findings in this case.

The Board notes initially that the rating reduction from 10 percent to 0 percent effective November 1, 2006, for the Veteran's service-connected hemorrhoids/rectal disability is void because the provisions of 38 C.F.R. § 3.344 were not considered by the RO.  See 38 C.F.R. § 3.344.  The Veteran was not given notice of 38 C.F.R. § 3.344 at any point, including in the October 2007 statement of the case nor in the January and October 2009 supplemental statements of the case.  The RO also made no findings of any actual improvement in the Veteran's service-connected hemorrhoids disability as opposed to finding that this disability did not meet the criteria for a 10 percent rating on November 1, 2006, or since that date (as the RO determined in the SOC and SSOC).  See 38 C.F.R. § 3.344(c).  The Court has held consistently that, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See, for example, Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Given the RO's procedural errors in promulgating the challenged rating reduction in this case, the Board finds that restoration of a 10 percent rating effective November 1, 2006, for the Veteran's service-connected hemorrhoid disability is warranted.

The Veteran also is entitled to restoration of a 10 percent rating effective November 1, 2006, for her service-connected hemorrhoid disability because there was not sufficient evidence of actual improvement in this disability at the time of the January 2007 rating decision which implemented the challenged rating reduction.  

Pursuant to § 3.344, the Board must consider that VA may not reduce an evaluation for a disability which is subject to periodic improvement on one examination except in cases where all the evidence clearly warrants a finding of material improvement.  See Brown, 5 Vet. App. at 419.  The January 2007 RO rating decision that reduced the disability rating on appeal cited only findings from a single November 2006 VA fee-basis examination report.  The October 2007 statement of the case also cites only findings from the single November 2006 VA fee-basis examination report.  Supplemental statements of the case dated in January and October 2009 cite some additional evidence, featuring an August 2009 VA examination report which was not of record (or in existence) at the time of the January 2007 RO rating decision that reduced the rating on appeal.

Additionally, the Board observes that the January and October 2009 supplemental statements of the case cited that the RO found VA treatment records showing "very little evidence of complaint about or treatment for hemorrhoids" and that "pharmacy records showed no evidence of over-the-counter medications being used and there was no clear evidence your condition was being treated by a prescription medicine."  To the extent that such discussion refers to evidence added to the record after the January 2007 RO rating decision that reduced the rating on appeal, such evidence cannot form the basis for finding that the rating reduction was proper.  Additionally, the Board is unable to find that the RO has identified evidence forming an adequate basis for a rating reduction in this case pursuant to the applicable provisions of § 3.344 requiring that such a reduction be based upon "full and complete" "examinations" or evidence at least as detailed and complete as the evidence upon which payments were previously authorized.  See Brown, 5 Vet. App. at 419.

Neither the RO's own discussion of its adjudication of this matter, nor the Board's own review of the claims-file, reveals any more than a single pertinent VA examination report of record at the time of the rating reduction.  As discussed above, the Veteran's 10 percent disability rating for hemorrhoids was in effect for more than 5 years and could not be properly reduced on the basis of the lone pertinent examination report of record at that time.  Neither the RO's own discussion nor the Board's review of the claims-file otherwise reveals any additional evidence of record at that time which pertinently supplies a persuasive basis for rating reduction with adequate full and complete detail that "clearly warrants a finding of material improvement" and "makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life."  See Brown, 5 Vet. App. at 419.  

The Board notes that the May 1998 VA examination report, upon which the Veteran's 10 percent disability rating for hemorrhoids with rectal fissure was based, discussed the Veteran's history of "for the last two years, bright red blood per rectum and muscle spasms in her rectal area which can be intensely painful."  The symptoms were being treated with Proctofoam approximately every three days.  Significantly, the May 1998 VA examination report expressly notes that at the time of the examination the Veteran was experiencing a symptomatic period of the disability: "She has been constipated recently and has been flaring for the last two days."  Objective findings noted a visible posterior fissure, and the examiner was unable to introduce a finger because of severe rectal spasm.  The examiner found "evidence of rectal fissures and pain and spasm" as well as "symptoms of hemorrhoids."  The examiner noted that the Veteran was "in considerable pain currently because of her fissure."

The November 2006 VA fee-basis examination report provides no suggestion that the Veteran's claims-file was reviewed in connection with the examination; the report makes no reference to contents of the claims-file and indicates that the discussed history was "related by the claimant."  The failure of examiner to review claims file renders a reduction decision void ab initio.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).  The November 2006 VA examination report provides somewhat cursory and imprecise discussion of the pertinent history of the disability, stating that the Veteran "has been suffering from hemorrhoids," that the "condition has existed for 1994 year(s)," and that the "current treatment is meds."  (The Board also observes in passing that the November 2006 VA examination report repeatedly and consistently makes incorrect references to the Veteran's gender.)  The report does additionally mention that the Veteran has a stool leakage problem with moderate amounts of leakage for less than one-third of the day requiring pads three times per day.  The report notes that the Veteran has "hemorrhoids which recur frequently."  

Rectal examination performed at the November 2006 VA examination revealed "no evidence of ulceration, fissures, or reduction of limen.  External hemorrhoids are present on examination of the rectum ... which are reducible.  There is no evidence of bleeding.  Thrombosis is absent."  The examiner noted "no evidence of frequent recurrence, without excessive redundant tissue."  The examiner confirmed the pre-existing diagnosis, finding "there is no change in the diagnosis."  The examiner concluded the pertinent discussion by stating, less than clearly: "subjectively uses suppositories and objectively exam [sic]."  The November 2006 VA examination report contains no discussion clearly indicating a medical opinion that there has been material improvement that will be maintained under the ordinary conditions of life.

The Veteran has testified, including in her April 2007 and December 2007 statements, that her hemorrhoids/rectal disability "never got better," and that she has experienced the same recurrent bleeding and excruciating pain for "over 10 years."  The Veteran is competent to testify to such observable symptom experiences.

An August 2009 statement submitted by a third-party witness attests to having "witnessed that her rectal pains have gotten worse and worse," and "I have seen blood in her stool and as well as her bottom and tissue.  This condition causes her much pain to the point where she is very sick and can't even sit long periods of time and I have to assist her because she is very weak."  The Veteran's own August 2009 statement describes her experience with hemorrhoid/rectal symptoms as including causing "a lot of bleeding and rectal pain," "causes me not to be able to sit down for a long period of time," "cause great weakness in me I have to lay down for 3 to 4 hours at a time," "it burns and itch[es] constantly."

The Board finds that the lay testimony presented in this case contains certain pertinent details of the Veteran's symptom experience, competently reported from lay observation, that reasonably support restoration of her 10 percent rating and must be duly considered in this matter.

In sum, the Board finds that the rating reduction on appeal in this case was improper for multiple reasons.  First, the Board notes that the RO did not consider the proper application of 38 C.F.R. § 3.344(a) at any point during the adjudication or readjudication of this matter.  Additionally, there was inadequate evidence of record to meet the applicable standards required for properly reducing the Veteran's rating on appeal in this case.  The January 2007 RO rating decision to reduce the Veteran's rating appears to have improperly relied upon a single November 2006 VA fee-basis examination report, which 38 C.F.R. § 3.344 forbids as a basis for reducing a rating that has been in effect for more than five years.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The single November 2006 VA examination report was not informed by any review of the clams-file.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Furthermore, the November 2006 VA examination report did not otherwise clearly warrant a finding of material improvement and make it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  The rating reduction on appeal in this case involved no evidence or adjudicative discussion addressing the matter of finding an actual clear and maintained improvement in the severity of the disability relative to the severity at the time of the assignment and continuation of the 10 percent rating.

The original May 1998 VA examination report clearly identified that the observations noted at that time were made during an episode of significant "flaring" of symptoms associated with a period of constipation, and the claims-file contains competent testimony from the Veteran and a witness concerning continuation of the recurrence and persistence of certain key symptoms since that time.  The Board cannot find that that the November 2006 VA examination report's brief discussion of findings indicating that the Veteran did not have as many observable symptoms on that day as she had during the flare-up in May 1998 provides sufficient evidence of material and maintained improvement in the underlying service-connected hemorrhoid/rectal disability.  The Board notes that the November 2006 VA examination indeed found that no change in diagnosis was warranted and did at least objectively observe the presence of hemorrhoids.  No other evidence of record at the time of the January 2007 RO decision to reduce the rating provides information that the Board finds to otherwise be sufficient to warrant the rating reduction.  Evidence added to the record after the January 2007 RO rating decision, including significantly the August 2009 VA examination report, may not be considered in assessing the propriety of the January 2007 decision to reduce the rating except to the extent that such evidence supports the Veteran's appeal to reinstate the former rating.

The Board has found that the RO applied the incorrect standard in implementing the rating reduction from 10 percent to 0 percent effective November 1, 2006, for the Veteran's service-connected hemorrhoids/rectal disability, rendering the rating reduction void ab initio.

For the reasons discussed above, the Board finds that the rating reduction from 10 percent to 0 percent effective November 1, 2006, was not warranted.

The Board also acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In view of the Board's favorable disposition of the claim on appeal, which includes a full grant of the benefit sought on appeal by restoring the disability rating at issue, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

In light of the full grant of the benefits sought on appeal, no further discussion of VCAA is necessary at this point.


ORDER

The rating reduction from 10 percent to 0 percent for hemorrhoids, rectal fissure, was not warranted, and a 10 percent rating is restored effective November 1, 2006.  The appeal is granted to this extent. 

REMAND

As discussed in the introduction section, the RO's January 2007 rating decision granted a 50 percent disability rating for basilar migraine headaches effective from September 25, 2006.  The April 2007 notice of disagreement which initiated the appeal addressed in the decision above also expressed disagreement with the rating and effective date the RO assigned for the basilar migraine headaches (as discussed in greater detail above).  Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to these issues.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the issues of entitlement to an increased disability rating for basilar migraine headaches and entitlement to an effective date prior to September 25, 2006, for the assignment of a 50 percent disability rating for basilar migraine headaches, the RO/AMC should take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the April 2007 notice of disagreement, including issuance of an appropriate statement of the case, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


